        Case 1:20-cv-03590-JEB Document 59-3 Filed 04/07/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


FEDERAL TRADE COMMISSION,

                              Plaintiff,
                                                      Civil Action No. 1:20-cv-03589 (JEB)
                       v.

FACEBOOK, INC.

                              Defendant.


               [Proposed] Order Denying Facebook, Inc.’s Motion to Dismiss

       Upon consideration of Defendant Facebook, Inc’s Motion to Dismiss the Complaint

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure (the “Motion”), it is hereby:

       ORDERED that the Motion be, and hereby is, DENIED in its entirety.




IT IS SO ORDERED.


Dated: _________________, 2021                       ___________________________
                                                     Honorable James E. Boasberg
                                                     United States District Judge
            Case 1:20-cv-03590-JEB Document 59-3 Filed 04/07/21 Page 2 of 2




                             ATTORNEYS TO BE NOTIFIED


Plaintiff                                     Daniel J. Matheson (D.C. Bar No. 502490)
                                              Federal Trade Commission
                                              600 Pennsylvania Ave, NW
                                              Washington, DC 20580
                                              Tel: 202-326-2075
                                              dmatheson@ftc.gov



Defendant                                     Mark C. Hansen (D.C. Bar No. 425930)
                                              Kellogg, Hansen, Todd,
                                                Figel & Frederick, P.L.L.C.
                                              1615 M Street, N.W., Suite 400
                                              Washington, D.C. 20036
                                              Tel: (202) 326-7900
                                              mhansen@kellogghansen.com
